Case 4:18-cv-00469-ALM Document 209 Filed 07/07/20 Page 1 of 5 PageID #: 6216




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 WAPP TECH LIMITED PARTNERSHIP                 §
 and WAPP TECH CORP.                           §
                                               §
 v.                                            §    Civil Action No. 4:18-CV-00469
                                               §    Judge Mazzant
 SEATTLE SPINCO INC., ENTIT                    §
 SOFTWARE LLC, ENTCO                           §
 INTERACTIVE (ISRAEL) LTD, ENTCO               §
 GOVERNMENT SOFTWARE LLC, and                  §
 MICRO FOCUS (US) INC.                         §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant EntCo Interactive (Israel) Ltd’s (“EntCo Israel”)

Motion to Dismiss (Dkt. #115) and Renewed Motion to Dismiss (Dkt. #133); and Plaintiffs Wapp

Tech Limited Partnership and Wapp Tech Corp.’s (collectively, “Wapp”) Contingent Motion to

Add EntCo Interactive (Israel) Ltd as a Party (Dkt. #120). After reviewing the relevant pleadings

and motions, the Court finds that EntCo Israel’s motions should be denied and that Wapp’s motion

should be denied as moot.

                                        BACKGROUND

       On August 20, 2019, Wapp filed its Second Amended Complaint (the “Complaint”)

asserting claims for patent infringement (Dkt. #76). Wapp’s Complaint enumerated claims against

five parties: (1) Seattle SpinCo Inc.; (2) EntIT Software LLC; (3) EntCo Israel; (4) Entco

Government Software LLC; and (5) Micro Focus (US) Inc. (Dkt. #76). While Wapp quickly

served four of these parties, Wapp did not serve EntCo Israel until December 1, 2019—103 days

after the Complaint’s filing (Dkt. #127).
Case 4:18-cv-00469-ALM Document 209 Filed 07/07/20 Page 2 of 5 PageID #: 6217



       On November 20, 2019, EntCo Israel filed its motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(5) (Dkt. #115). Wapp filed a response to the motion on December 2,

2019 (Dkt. #118). On December 10, 2019, EntCo Israel filed its reply (Dkt. #123).

       On December 3, 2019, Wapp filed its contingent motion to add EntCo Israel as a party if

the Court were to grant EntCo Israel’s motion to dismiss (Dkt. #120). On December 10, 2019,

EntCo Israel filed its response (Dkt. #124).

       Before the Court issued an order, EntCo Israel filed its renewed motion to dismiss on

December 19, 2019 (Dkt. #133). On December 30, 2019, Wapp filed its response to the renewed

motion (Dkt. #135). And, on January 6, 2020, EntCo Israel filed its reply (Dkt. #136).

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(5) provides that a party may file a motion to dismiss

for insufficient service of process. A district court has “broad discretion to dismiss an action for

ineffective service of process.” Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 645

(5th Cir. 1994).

       Rule 4(h)(2) governs service on a foreign corporation. FED. R. CIV. P. 4(h)(2). It states

that a foreign corporation must be served in a manner prescribed by Rule 4(f). FED. R. CIV. P.

4(h)(2). Under Rule 4(f), service may be “by any internationally agreed means of service that is

reasonably calculated to give notice, such as those authorized by the Hague Convention on the

Service Abroad of Judicial and Extrajudicial Documents.” FED. R. CIV. P. 4(f).

                                           ANALYSIS

       EntCo Israel seeks dismissal under Rule 12(b)(5) based on improper service by Wapp

(Dkt. #115; Dkt. #133). EntCo Israel asserts that, per the Court’s Order Governing Proceedings

(Dkt. #82 at p. 5), Wapp was required to serve every defendant within 90 days after filing its




                                                 2
Case 4:18-cv-00469-ALM Document 209 Filed 07/07/20 Page 3 of 5 PageID #: 6218



Complaint or otherwise needed to show good cause as to why service was not made prior to the

expiration of the 90-day period (Dkt. #115 at p. 4). EntCo Israel contends that because Wapp did

not satisfy either of these requirements, the Court must dismiss EntCo Israel from the case

(Dkt. #115 at p. 4).

       Wapp counters that the time period to serve EntCo Israel is longer given that EntCo Israel

is a foreign entity (Dkt. #118 at pp. 4–5). Even so, Wapp asserts that it has shown good cause

under Rule 4(m) for the delayed service because the United States Post Service lost the service

package that it sent to EntCo Israel during the 90-day period (Dkt. #118 at p. 4). Because good

cause exists, according to Wapp, the Court should extend time for service (Dkt. #118). The Court

agrees with Wapp in that the deadline for service extends beyond the 90-day limit under Rule 4(m)

due to EntCo Israel’s status as a foreign entity; therefore, the Court finds that Wapp’s service is

sufficient and EntCo Israel’s 12(b)(5) motion to dismiss must be denied.

       The Court looks to both the Order Governing Proceedings and Rule 4 to determine the

timeliness of Wapp’s service on EntCo Israel. See Aguirre v. ISC Constructors, LLC, 70 F. Supp.

3d 766, 774 (E.D. Tex. 2014) (applying both the court’s order governing proceedings and Rule

4(m)); see also FED. R. CIV. P. 83(a)(1) (stating that a local rule must be consistent with federal

statutes); Levitt-Stein v. Citigroup, Inc., 284 F. App’x 114, 117 (5th Cir. 2008) (holding that, under

Rule 83(a)(1), local rules cannot be inconsistent with the Federal Rules of Civil Procedure). To

start, the Court’s Order Governing Proceedings provides that:

       Any defendant who has not been served with the summons and complaint within
       90 days after the filing of the complaint shall be dismissed, without further
       notice, unless prior to such time the party on whose behalf such service is required
       shows good cause why service has not been made. (See Fed. R. Civ. P. 4(m)).

(Dkt. #82 at p. 5) (emphasis in original).




                                                  3
Case 4:18-cv-00469-ALM Document 209 Filed 07/07/20 Page 4 of 5 PageID #: 6219



       Here, Wapp filed its complaint on August 20, 2019 (Dkt. #76). Under the Order Governing

Proceedings, Wapp was required to serve EntCo Israel or to show good cause for an extension of

service—within 90 days of the Complaint’s filing—by November 18, 2019. See Aguirre, 70 F.

Supp. 3d at 777 (emphasis in original) (stating that “if the plaintiff required an extension, good

cause was required to be shown by the plaintiff[] prior to the expiration” of the time for service).

Wapp did neither. See (Dkt. #127).

       Despite Wapp’s failure to adhere to the Order Governing Proceedings, the Court must still

consider whether service was sufficient under Rule 4. See id. (considering both the order

governing proceedings and Rule 4(m)); FED. R. CIV. P. 83(a)(1); Levitt-Stein, 284 F. App’x at 117.

In many cases, Rule 4(m) provides parties with a 90-day deadline by which to effectuate service.

See FED. R. CIV. P. 4(m). But, where, as here, the defendant is a foreign corporation, the time limit

prescribed by Rule 4(m) does not apply. FED. R. CIV. P. 4(m); see also FED. R. CIV. P. 4 advisory

committee’s note to 1993 amendment (stating that “[t]he Hague Convention does not specify a

time” within which service must be effectuated).

       While the 90-day time limit does not apply to service on EntCo Israel, “this does not mean

that the time to serve process in a foreign country is unlimited.” Walker v. Transfrontera CV de

SA, 634 F. App’x 422, 430 (5th Cir. 2015) (per curiam) (citing Lozano v. Bosdet, 693 F.3d 485,

488–89 (5th Cir. 2012)). If service is prolonged, the Court may still dismiss a case without

prejudice “when the [C]ourt determines in its discretion that the plaintiff has not demonstrated

reasonable diligence in attempting service.” Id. (internal quotation marks omitted) (quoting

Lozano, 693 F.3d at 489).

       Here, Wapp “initiated” service on EntCo Israel on September 9, 2019—only 20 days after

filing its Complaint (Dkt. #118, Exhibit 1). While Wapp’s first attempt failed through no fault of




                                                 4
    Case 4:18-cv-00469-ALM Document 209 Filed 07/07/20 Page 5 of 5 PageID #: 6220



    its own, Wapp’s second attempt to serve EntCo Israel was successful—effectuating service just

    103 days after Wapp filed the Complaint. The Court therefore finds that Wapp has demonstrated

    reasonable diligence in attempting service.1 Because Wapp’s service of process is not subject to

    the 90-day limit of Rule 4(m) and because Wapp otherwise acted reasonably diligent in serving

    EntCo Israel, the Court finds that EntCo Israel’s motion to dismiss must be denied. Hegwood v.

    Ross Stores, Inc., No. 304CV2674BHGECF, 2006 WL 8437337, at *4 (N.D. Tex. June 30, 2006);

    Flock v. Scripto-Tokai Corp. No. Civ.A.H-00-3794, 2001 WL 34111630, at *6 (S.D. Tex. July 23,

    2001).

                                                    CONCLUSION

             It is therefore ORDERED that Defendant EntCo Interactive (Israel) Ltd’s Motion to

    Dismiss (Dkt. #115) and Renewed Motion to Dismiss (Dkt. #133) are hereby DENIED.
.
             It is further ORDERED that Plaintiffs Wapp Tech Limited Partnership and Wapp Tech

    Corp.’s Contingent Motion to Add EntCo Interactive (Israel) Ltd as a Party (Dkt. #120) is hereby

    DENIED as moot.

             SIGNED this 7th day of July, 2020.




                                                 ___________________________________
                                                 AMOS L. MAZZANT
                                                 UNITED STATES DISTRICT JUDGE




    1
     C.f. id. (finding that the plaintiff did not act with reasonable diligence when he had not effectuated service within
    231 days of filing the complaint); Traxcell Techs., LLC v. Nokia Sols. & Networks US LLC, No. 2:18-CV-412-RWS-
    RSP, 2019 WL 8137134, at *4 (E.D. Tex. Oct. 22, 2019) (finding that the plaintiff had not demonstrated reasonable
    diligence when it attempted service at least 6 times, none of which complied with the Hague Convention); Veliz v.
    Rimax Contractors, Inc., No. 15-6339, 2016 WL 1704496, at *3 (E.D. La. Apr. 28, 2016) (finding that the plaintiff
    did not act with reasonable diligence when he did not attempt proper service under Rule 4(f) within 5 months of filing
    his complaint).


                                                              5
